Case 1:20-mc-00199-JGK-OTW Document 84-2 Filed 05/04/21 Page 1 of 30

Exhibit 2
Case 1:20-mc-00199-JGK-OTW Document 84-2 Filed 05/04/21 Page 2 of 30

Crowe Ovadia Pick Kriheli & Ca,

12 Abba Hillel Silver St
Ramat Gan 5250606, lerael
Main +972 3 7598300

Fax +872 3 T606TS7

wa Grcwve.Go.tl

9 June 2020

Nysco Management Corporation

Attention - Mrs. Nicola Boulton, Byrne and Partners LLP

Interim Progress Report

SCOPE OF INVESTIGATION

We were appointed by Nysco Management Corporation (hereafter: "Nysco") on 6
February 2020 to perform an investigation, consisting of certain agreed upon
procedures, tracing the use of proceeds of a USD 500 million payment made by Vale 5.A
to BSG Resources Limited pursuant to a Share Purchase Agreement entered into by the
parties on 30 April 2010 (the: "Proceeds”).

At your request we hereby provide an Interim Progress Report on preliminarily results
of the investigation for the use of Proceeds by BSG Resources ("BSGR").

We understand and accept that you may rely on the content of our reports in updating
the claimants and the Court during the course of our work and we require that any
such provision of information is done on explicit terms that it is preliminary and subject
to final confirmation by us.

This engagement to apply agreed-upon procedures was performed in accordance with
standards established by the International Standard on Related Services 4400
(previously ISA 920) "Engagement to Perform Agreed Upon Procedures Regarding
Financial Information".

Pursuant to the court order we are required to perform a comprehensive tracing
exercise that enables us to provide a conclusion on:

(1) the date on which the Monies or any part of them left the BSGR JP Morgan
account, where the Monies or any part of them were transferred to, and for what
purpose (the — "Initial Transfers”);

(2) the current value, location and details of all assets that represent the traceable
proceeds of the Monies (the: "Final Destination”);

(3) details of all Intermediate Transfers of the traceable proceeds of the Monies
between the Initial Transfers and the Final Destinations.
Case 1:20-mc-00199-JGK-OTW Document 84-2 Filed 05/04/21 Page 3 of 30

PROCEDURES PERFORMED

Based upon corporate organization charts provided by Nysco, we have identified the
entities that are qualified under the definition of Nysco and BSGR and their Affiliated
Entities, Appendix A.

However, due to the fact that we have not received corporate organization charts for
Nysco, BSG Capital Markets, Onyx, Balda Foundation, Vessna Foundation; we believe
that there might be additional entities that qualified the definition of Nysco and BSGR
and their Affiliated Entities, and are not disclosed in Appendix A.

For the purpose of the Requested Financial Information as defined in Section Ill below,
the following were categorized as Key Entities under the definition of "Nysco and BSGR
and their Affiliated Entities”:

(1) Nysco Management Corporation and its subsidiary companies and joint venture
investees;

(2) BSG Resources Limited and its subsidiary companies and joint venture investees;

(3) BSG Capital Markets Ltd. and its subsidiary companies and joint venture
investees;

(4) BSG Real Estate Ltd. and its subsidiary companies and joint venture investees;

(6) Onyx Financial Advisors UK and its subsidiary companies and joint venture
investees: Onyx Geneva, Onyx Italy SRL, Onyx Financial Advisors AS, Onyx
Financial Advisors (Netherlands) B.V;

(7) Balda Foundation and its related entities and beneficiaries;

(8) Vessna Foundation and its related entities and beneficiaries.

We traced the BSGR JP Morgan bank statements and General Ledgers and provide a
conclusion on Initial Transfers from the Proceeds, except for certain Initial Transfers,
that we have not yet supported with the further information for the purposes and the
nature of these transfers.

The principal procedures performed to identify the Initial Transfers, include the
followings:

(1) Reconciliation of BSGR JP Morgan Bank Statements, USD account number
0040867501 for 2010-2012 to BSGR Audited Financial Statements.

(2) Reconciliation of BSGR JP Morgan Bank Statements, USD account number
0040867501 for 2010-2012 to BSGR General Ledgers.

(3) Identification of the opening balance in BSGR's Bank Account of $8,250,000
before the Vale Proceed is received.
Case 1:20-mc-00199-JGK-OTW Document 84-2 Filed 05/04/21 Page 4 of 30

(4) Tracing procedures on 100% of the cash transactions appearing on the Bank
Account between April 2010 — April 2012, consisting of $500,000,000 from Vale
Proceed and $8,250,000 represent the opening cash balance of BSGR JP Morgan
bank account as of 1 April 2010.

(5) Identification from bank statements of the reference of the named beneficiary
for all payments made by BSGR.

(7) Testing of the traced cash transfers to validate against details reported on BSGR
General Ledgers.

(8) Review of additional information confirming the nature and purposes of
transfers by BSGR from the Proceeds

We have not yet received a significant portion of the Requested Financial Information,
due to the information currently being inaccessible. Therefore, we could not complete
full scope tracing procedures on certain identified Initial Transfers and are unable to
provide a definitive conclusion as to whether these transfers are qualified transfers to
Final Destinations.

For the purpose of this Interim Progress Report, we performed on BSGR_ Financial
Information that was furnished to us, as described in Appendix A, certain analytical
testing and Computer Assisted Audit Techniques ("CAAT") procedures on key words
and their interpretations, to enable us to identify certain supporting information for the
purpose and the nature of the Initial Transfers traced on BSGR JP Morgan and follow to
the General Ledger .

Furthermore, as discussed in Section III of this Interim Progress Report we received only
part of the Requested Financial Information for Nysco, BSG Capital Markets, Onyx, BSG
Real Estate, Balda Foundation, Vessna Foundation, that was required for performing
full scope tracing per court order, i.e. General Ledger, bank statements, financial
statements, payment instruction and authorized payment orders, and supporting
finance and service agreements.

This preliminarily analysis of cash transfers as it relates to Nysco, BSGR Capital Markets,
BSG Real Estate, and Balda Foundation, provides a limited view of Intermediate
Transfers made by Nysco during the period May 2010 — November 2012; and a further
detailed examination and tracing exercise will be required upon receiving the
Requested Financial Information. Therefore, at this stage this analysis should be
considered preliminary and not final.
Case 1:20-mc-00199-JGK-OTW Document 84-2 Filed 05/04/21 Page 5 of 30

INFORMATION WE RELY UPON

To enable us to carry out a complete tracing of the Proceeds, based upon the court
order, we requested financial statements, financial information, general ledgers, bank
statements, payment instructions, authorized payment orders, funding or investments
or loan agreements, service agreements, minutes of management Board of Directors
and Council meetings and resolutions and all other supporting documents for all cash
transactions performed by Nysco and BSGR and their Affiliated Entities, (the:
"Requested Financial Information"), during the period commencing 1 January 2010
throughout to date.

We received from Nysco and BSGR and their Affiliated Entities, approximately 41,000
electronic files for the Requested Financial Information, comprising about 350,000
pages of documents of financial information, Appendix A.

In order to perform a full scope tracing examination, based upon the court order, it is
necessary to obtain the additional Requested Financial Information with respect to
Nysco and BSGR and their Affiliated Entities.

The request for financial information that was issued to Nysco, referred to all identified
entities and their subsidiaries that may qualify the definition of Nysco and BSGR and
their Affiliated Entities, including entities that were liquidated during 2010-2013.

We recognize that some of the entities included in the request for financial information
may not be qualified - traced entities, however for completeness purposes of the
tracing exercise, the financial information for these entities should be obtained and
reviewed for tracing.

The following summarizes the Requested Financial Information that has not yet been
provided to us, and as described below in this Section, is subject to a recovery and
restorative process by an IT systems expert.

(1) Nysco Management Corporation — certain bank statements of JP Morgan and
VPBANK, General Ledgers, financial statements, payment orders and loan facility
and service agreements.

(2) BSG Resources Limited — payment orders and certain loan facility and service
agreements.

(3) BSG Capital Markets Limited — certain bank statements of JP Morgan and
VPBANK, General Ledgers, financial statements, payment orders and loan facility
and service agreements.

(4) BSG Real Estate Limited - certain bank statements of JP Morgan, General
Ledgers, certain financial statements, payment orders and loan facility and
Case 1:20-mc-00199-JGK-OTW Document 84-2 Filed 05/04/21 Page 6 of 30

service agreements.

(5) Onyx - certain bank statements of INVESTEC JP Morgan, General Ledgers, certain
financial statements, payment orders and loan facility and service agreements.

(6) Balda Foundation — certain VPBANK statements, General Ledgers, payment
orders and loan facility and service agreements.

(7) Vessna Foundation - certain VPBANK statements, General Ledgers, payment
orders and loan facility and service agreements.

We have been advised that Nysco are unable to provide the Requested Financial
Information, because the documents are no longer in Nysco’s possession and as such
Nysco does not have access to the documents. We understand that Nysco and BSGR
and their Affiliated Entities, have undertaken considerable efforts to locate and restore
the Requested Financial Information from third parties.

We have also been informed that a significant part of the Requested Financial
Information is in the possession of JP Morgan, including bank statements belonging to
Nysco for the relevant time period. We understand the JP Morgan has not been
forthcoming in providing the documents and that Nysco intends to make an application
to Court for an order requiring JP Morgan to disclose the bank statements

On 17 May 2020 we were provided with some non-functioning IT equipment belonging
to Nysco and its Affiliated Entities which was kept in a storage unit belonging to Onyx
Suisse and in the control of its liquidator, Pavlo Protopapas. The equipment was subject
to an initial assessment in Geneva which revealed that the IT equipment is quite old,
had no power cables, the interfaces for the keyboard and mouse are PS?, some
locking's for the hard disks in the servers were not fixed and none of the systems were
able to reboot by switching on the power button. We realized we would require
assistance from IT experts to retrieve the information stored on the IT equipment.
Case 1:20-mc-00199-JGK-OTW Document 84-2 Filed 05/04/21 Page 7 of 30

On 18 May 2020 the following IT systems were delivered to IT recovery experts -
Widder GmbH Support Center in Vienna:

Machine Name

1 STFG Desktop n/a

2 HP DL320e Gen&

3 IBM System x3550
4 IBM System x3650
5 IBM System x3650
6 HP ProLiant DL380
i HP ProLiant DL380
8 QNAP

Serialit

n/a

Onyx Sensor
Onyx BBO1
Onyx EX01
Onyx FSO1
File Server

Mail Server

05/presumed

Centos 5.6

C713460088 Centos
KDGVWPZ Windows 2003 R2
KDCCPPR

KDCGVMV

GB86132R9X Windows 2003 E.

GB86132RAL Microsoft Exchange

Backup (encrypted)

On 19 May 2020 we engaged Widder GmbH as IT recovery experts for the following

sermices:

- preparing the systems to be able to create the images of each server as well as
to recover the backups on the QNAP. So far it is obvious that “Arcserve”
software was used to create backup sets, by copying and analyzing the content
of several Gigabytes of data the experts will see if the backup is encrypted or

not.

- consolidate all recovered data from the IT systems on one medium (external
USB 3.0 drive) and create a list the servers and their characteristics.

We expect to receive the initial results from Widder GmbH in approximately 2-3 weeks.
Case 1:20-mc-00199-JGK-OTW Document 84-2 Filed 05/04/21 Page 8 of 30

lil. REPORT ON PROGRESS FINDINGS
Base on the tracing procedures performed we have identified the following Initial

Transfers made by BSGR from the Proceeds (including the opening cash balance as of 1
April 2010), during the period May 2010 - April 2012

 

 

 

usd
Opening cash balance as of 1 April 2010 2,250,000
Vale Proceed 500,000,000)
Total traceable cash 508,250,000

2010 2011 2012 Total

USD USD USD USD
Nysco Management Corporation (note 1) 371,500,717 371,500,717
Pelagic Exploration Company Ltd. (Note 2) 8,500,000 2,660,000 11,160,000
Employee Remuneration (Note 3) 8,642,205 2,643,483 1,195,702 12,481,390
JP Morgan (Note 4) 8,000,000 8,000,000
Windpoint Overseas Ltd. (Mote 5) 3,000,000 3,000,000
Global diamond trading Ltd. (Note 6) 2,900,000 2,900,000
legal services (Note 7) 1,892,069 499,183 498,052 2,208,304
Fefania Assets Corporation (Note 8} 1,700,000 1,700,000
TGS$ NOPEC Geophysical Company (Note 3) 1,087,275 1,087,275
Koidu Holdings AS (Note 10) 280,000 7,500,000 2,000,000 10,380,000
Operations cost & expenses (Note 11} 5,685,085 8,374,276 1,745,712 15,205,073
Operations cost & expenses (Note 12) 2,250,000 8,750,000
Bateman Engineering Ltd. (Note 13) 36,538,310 36,538,310
Amperion Power Distribution Ltd. (Note 14) 2,010,070 1,698,800 3,708,870
Mozambique (Note 15) 5,000,000 5,000,000
Octea Limited (Note 16) 7,781,022 7,781,022
DE Petroleum Limited (Note 17) 689,039 689,039
Tamarit Overseas Associates Inc. (Note 18) 5,460,000 5,460,000
Total 475,950,076 61,241,597 21,058,327 508,250,000

 
Case 1:20-mc-00199-JGK-OTW Document 84-2 Filed 05/04/21 Page 9 of 30

Note1- Initial Transfers to Nysco for repayment of loans - USD 371,500,717

 

Date uSsD Description in bank statement
10.5.2010 9,000,000 Bonk REF 8328552 beneficiary Nysco Monogement
10.5.2010 5,000,000 Bank REF 8328552 beneficiary Nysco Management
10.5.2010 $8,000,000 Bank REF 8328552 beneficiary Nysco Monagement
14.5.2010 145,100,717 Bonk REF 8985365 beneficiary Nysco Management
28.6.2010 1,200,000 Bank REF 4962573 beneficiary Nysco Management
12.7200 203,200,000 Bonk REF 6173555 beneficiary Nysco Management

Total «371,500,717

Payment were made to the following Nysco bank account:
ACCOUNT NAME: NYSCO MANAGEMENT CORP

ACCOUNT NUMBER: 0037879001

IBAN: GB29CHAS60934237879001

BBAN: 60924237879001 ACCOUNT TUPE: DEMAND DEPOSIT ACCOUNT

As describe in Note 23 "INTEREST BEARING BORROWINGS" to BSGR's
Consolidated audited financial statements as of 31 December 2010 , the
outstanding amount of loans granted by Nysco to BSGR as of 31 December 2009
is USD 358,723,000 bearing interest of Libor +2%, that was repaid by BSGR to
Nysco including accumulated interest during 2010.

Base on loan agreements that we reviewed, during 2005-2007 Nysco granted
BSGR with the following loans:

Entity with in BSGR GROUP Date usD
BSG energy holding Ltd. “sijos/2007 = ”~S~=« 840,120
BSGE Treasury services Ltd. 31/05/2007 157,760,678
BSG energy holding Ltd. 01/12/2006 20,000,000
BSG Metals & mining corporation Ltd. 03/12/2007 9,945,000
BSG Metals & mining corporation Ltd. 03/12/2007 12,320,000
BSG Metals & mining corporation Ltd. 28/05/2005 30,000,000
BSGE Treasury services Ltd. 23/05/2007 157,828,177
Total 415,693,975 _
Loan repaid or assigned until 31.12.2009 (56,970,975)
balance of loans as of 31.12.2009 358,723,000
Addition charge by Nysco allocated as Interest (*) 12,777 717
Loan repayment during 2010 371,500,717

(*) we did not examine the calculation of the additional charge allocated as interest.
Case 1:20-mc-00199-JGK-OTW Document 84-2 Filed 05/04/21 Page 10 of 30

Note 2- Initial Transfers to Pelagic Exploration Company Limited - USD 11,160,000

 

Date usD Description in bank statement
23/11/2010 §,500,000 Bank REF 9851739 00204, beneficiary Pelagic Exploration Company
8/2/2011 2,660,000 Bank REF 8433839 00232, beneficiary Pelagic Exploration Company
11,160,000

Pelagic Exploration Company is a Houston based oil company.

Base on the payment order issued by BSGR, the payment of USD 8,000,000 was
performed to:

Pelagic Exploratian Campany
A/C 5557 2063 59

PNC Bank, Philadelphia PA

SWIFT: PNCCUS33

ABA: 031 000 053

Except for, as traced on the BSGR JP Morgan bank statements and the General
Ledger, we did not identify in the financial information provided by Nysco and
BSGR and Affiliated Entities supporting information to allow identification of the
purpose and the nature for these payments.

We noted that USD 8,500,000 were repaid back to BSGR on 23 November 2010,
however as the amount traced from the Proceeds are applied on first in- first out
basis, we ignore this repayment in the tracing analysis.
Case 1:20-mc-00199-JGK-OTW Document 84-2 Filed 05/04/21 Page 11 of 30

Note 3 -

Initial Transfers for Employees Remuneration - USD 12,481,390

 

Employee/ Director USD

Evergreen Valley Productions 1,209,980.00
David Steinfeld 417,127.49
Techelet Nicole & Joseph 3,089.68
BSGR Guinea salaries 622,880.12
F J Eagar 525,021.54
MJP M Struik 956,053.40
‘GD Wilson 1,224,701.31
Kilon Group (0 Pollak) 317,000.00
NK Gray 435,549.12
Asher Avidan 2, 789,935.45
‘Guy Talmor 207,200.00
Amit Charbit 158,384.53
‘Garneth Shamaila 300,700.00
11 E Williams 670,514.47
Stephen Oke 101,617.55
Tim Barry 80,238.46
Al Skelt 20,717-91
Sandra Mertoni - Horemans 150,000.00
Richard Belcher 76,500.02
Tatiana Rakitina 235,100.00
Emil Attias 299,419.35
‘Others 2,179,055_58

~ 12,481,389.58

Description in bank statement

BANK REF 5635285 00232 beneficiary EVERGREEN VALLEY
PRODACTION LTD

BANK REF 6382499 00232 beneficiary MR. DAVID STEINFELD

BANKREF 7853312 00207 beneficiary TCHELET NICOLE AND
JOSEPH

Many different employees

BANK REF 7474568 00232 beneficiary FJ EAGAR
BANK REF 9915618 00203 beneficiary MJPM STRULK
BANK REF 9911937 00203 beneficiary GD WILSON
BANK REF 9912373 OO203 beneficiary KILON GROUP
BANK REF 9945449 00232 beneficiary NK GRAY
BANK REF 4749399 00203 beneficiary ASHER AVIDEN
BANK REF 4382907 OO0232 beneficiary TALMOT GUY
BANK REF 5814249 00232 beneficiary AMIT SHARVIT
BANK REF 7006474 00232 beneficiary GARNETH SHAMALIA
BANK REF 7006477 00232 beneficiary ME WILLIAMS
BANK REF 2372594 00232 beneficiary STEPHEN OKE
BANK REF 4136048 00207 beneficiary T.5. BARRY
BANK REF 7132416 00207 beneficiary A.J. SKELT

BANK REF 56855067 00232 beneficiary MRS SANDRA
MERLONI-HOREMANS

SANK REF 7099736 00203 beneficiary RWE EXPLORATION LTD
BANK REF 5625289 00232 beneficiary TATIANA RAKITINA

BANK REF 5635299 00232 beneficiary MA ATTIAS EMAIL

We were provided with several employment and service agreements, which are
the basis for renumeration payments and bonus allocation resolutions. We traced

the JP Morgan bank account and General Ledger, for remuneration and bonuses

payments to employees, management and directors and their personal entities.

10

10
Case 1:20-mc-00199-JGK-OTW Document 84-2 Filed 05/04/21 Page 12 of 30

Note 4 -

Note 5 -

Initial Transfers to JP Morgan - USD 8,000,000

Date uSsD Description in bank statement

 

6/7/2010 3,000,000 Outgoing Wire Payment CUSTREF G7771304: BANK REFS636237 00232:
BENEFICIARY JPMORGAN|SUISSE) 5A-

3/9/2010 3,000,000 Outgoing Wire Poyment CUSTREF G7771304- BANK REF2693747 00232.
BENEFICIARY JPMORGAN INTRNATIONAL BANK LTD

3/9/2020 2,000,000 Outgoing Wire Poyment CUSTREF G7771304; BANK REF 6022299 00232-
BENEFICIARY JPMORGAN|SLISSE) SA

Total 8,000,000

Except for, as traced in BSGR JP Morgan bank statements and the General Ledger,
we did not identify in the financial information provided by Nysco and BSGR and
their Affiliated Entities, supporting information to allow identification of the
purpose and the nature for these payments.

Initial Transfers to Windpoint Overseas Limited. - USD 3,000,000

Date USD Description in bank statement

 

5/8/2010 3,000,000 CUSTREF G7771312 BANK REF 8271057 00232 beneficiary WINDPOINT
OVERSEAS UMITED

On 28 March 2008, BSGR Steel Holdings Limited and Pentler Holdings Ltd. entered
into Share Purchase Agreement ("SPA") pursuant to which, BSGR Steel Holdings
Limited purchased from Pentler Holdings Ltd. its 17.65% holdings in BSGR Guinea,
for a total consideration of USD 22 million and additional consideration on "Extra
Profit" as defined in the SPA.

On 25 July 2009, BSGR Steel Holdings Limited and Pentler Holdings Ltd. signed a
Settlement Agreement, whereby, the total consideration under the SPA increased
by USD 4.5 million.

BSGR Steel Holdings Limited is a consolidated subsidiary company of BSGR and for
the purposes of this Interim Progress Report is included within the BSGR.

Windpoint Overseas Ltd. made payments of USD 26.5 million on behalf BSGR
Steel Holdings Limited, as follows: on 17/5/2010 - USD 22 million, on 5/8/2010 -
USD 3 million and on 22/3/2011 - USD 1.5 million.

On 5/8/2010 BSGR repay to Windpoint Overseas Ltd. the payment made on
5/8/2010 by Windpoint Overseas Ltd behalf of behalf of its subsidiary company
BSGR Steel Holdings Limited

11

11
Case 1:20-mc-00199-JGK-OTW Document 84-2 Filed 05/04/21 Page 13 of 30

Note 6- Initial Transfers to Global Diamond Trading Limited - USD 2,900,000

 

Date usD
24/5/2010 7,000,000
14/6/2010 1,900,000

12/11/2010 7,226,750
7/12/2010 14,980,000

Total | 25,106,750
1/2/2014 (22,206,750)
Total ==, 900,00

Description in bank statement
Bank REF 9677865 00232 beneficiary global Diamond Trading Ltd.
Bank REF 3622803 00232 beneficiary global Dimond Trading Ltd.
Bank REF 00232 beneficiary global Diamond Trading Lia.

Bank REF 3048173 00204 beneficiary glabal Diamond Trading Ltd.

Bank REF 7868503 Loon repayment to BSGR

Except for, as traced in the BSGR JP Morgan bank statements and the General

Ledger, we did not identify in the financial information provided by Nysco and

BSGR and their Affiliated Entities, supporting information to allow identification

of the purpose and the nature for these payments nor their partial repayment.

We also did not Identify Global Dimond Trading as integral part of the Key Entities
Group as defined in Section II to the Interim Progress Report, however we noted
several loan facility agreements entered by Global Dimond Trading and Koidu
Holdings 5A, representing that Global Dimond Trading is part of BSGR.

12

12
Case 1:20-mc-00199-JGK-OTW Document 84-2 Filed 05/04/21 Page 14 of 30

Note 7 -

Note & -

Initial Transfers for legal services - USD 2,808,304

 

Date USD Description in General Ledger

03/06/2010 3,185 June legal expenses Stephen Oke
03/06/2010 2,105 Legal fees to 31 March 2010
30/06/2010 1,808,304 2010-342 Skadden, Arps, Slate, Meagher & Flom - June 31st 10
05/03/2020 12,057 2010-424 Sojet Tetling & Partners - August 5th 2010
20/10/2010 59,206 2010-570 M_ Seligman & Co - October 20th 2010

1/17/2011 3,000 2011-007 Malambo & Company Advocates - Jan 6th 2011

3/17/2011 27,266 2011-128 Amit, Pollak, Matalon & Co- March 17th 2011

4/28/2011 25,000 2011-2140 Lendor & Burton Ltd - 28th April 2011

6/1/2011 43,503 2011-275 DrA Klogsbald & Co Low Officers - Ist June 11
6/1/2011 83,480 2011-264 Meitar, Liquornik, Geva - June Ist 2011

11/10/2011 89,269 2011-564 Skadden, Arps, Slate, Meagher & Flom

12/5/2011 44,000 2011-612 5 Horowitz & Co

12/5/2011 30,000 2011-6115 Horowitz & Co
12/29/2011 81,200 2011-671 Meitar, Liquornik, Geva & Leshem, Brandwein

1/26/2012 383,533 Taylor Wessing LLP

1/26/2012 40,199 2013-059 Voring Rodu Low Office

3/29/2012 61,696 2012-274 DLA Piper UE LLP

4/25/2012 1,500 2012-283 IMMMA Advacates

3,801 Others
Total = (Gti OB,

Except for, as traced on BSGR JP Morgan bank statements and the General
Ledger, we did not identify in the financial information provided by Nysco and
BSGR and Affiliated Entities supporting information and service contracts to
allow identification of the purpose, scope of work and the nature for these
payments.

Initial Transfers to Fefania Assets Corporation Ltd. - USD 1,700,000

Date USD Description in bank statement

 

24/11/2010 1,700,000 Qutgoing Wire Poyment CUSTREF G?777i3iz BANK AEF 9662363

00232; BENEFICIARY FEFANIA ASSET CORP,

Except for, as traced on BSGR JP Morgan bank statements and the General
Ledger, we did not identify in the financial information provided by Nysco and

13

13
Case 1:20-mc-00199-JGK-OTW Document 84-2 Filed 05/04/21 Page 15 of 30

Note 9-

Note 10 -

BSGR and Affiliated Entities, supporting information and service contracts to
allow identification of the purpose, scope of work and the nature for this traced
payment.

Initial Transfers to TGS NOPEC Geophysical Company Limited - USD 1,087,275

Date USD Description in bank statement

 

78/9/2011 1,087,275  Gutgoing Wire Payment CUSTREF G7771312; BANK REF 6254336 00232,

BENEFICIARY TGS NOPEC GEQPHYSICAL COMPANY;

Except for, as traced on BSGR JP Morgan bank statements and the General
Ledger, we did not identify in the financial information provided by Nysco and
BSGR and their Affiliated Entities, supporting information and service contracts
to allow identification of the purpose, scope of work and the nature for this
traced payment.

Initial Transfers to Koidu Holdings SA - USD 10,380,000

 

Date USD Description in bank statement
12/10/2010 180,000 Transfer Debit CUSTREF G7771312 BANK REF 6122913 00232; BENEFICIARY
FOIDU HOLDINGS 5 A; 0000000000000000-0-
28/10/2010 700,000 Transfer Debit CLUSTREF G7771312 BANK REF 7651606 00232 BENEFICIARY
KOIOU HOLDINGS 5 A; 0000000 0R0000000-0-
10/8/2011 1,000,000 Transfer Debit CLISTREF G7771312 BANK REF 8982794 00232; BENEFICIARY
KOIOU HOLDINGS 5 A;0000000000000000-0-
17/8/2011 1,000,000 Transfer Debit CUSTREF G7771312: BANK REF 2016812 00232: BENEFICIARY
KOIOU HOLDINGS 5A oooooooooaNNNnNa-n;
24/8/2011 1,000,000 Transfer Debit CLISTREF G7771312; BANK REF 2900287 00232 BENEFICIARY
KOIOU HOLDINGS 5 AODOOOO000R000000-20-
22/9/2011 1,000,000 Transfer Debit CUSTREF G77713912; BANK REF 5931185 00232: BENEFICIARY
KOIOU HOLDINGS 5 AGDOORO000R000000-0-
9/11/2011 1,000,000 Transfer Debit CUSTREF G7771312; BANK REF 2664513 00232; BENEFICIARY
KOIOU HOLDINGS 5A 5TH LOAN DRAW DOWN ; 0000000000000000,0;
16/12/2011 2,500,000 Transfer Debit CUSTREF G?771312; BANK REF 5685207 00232; ENEFICIARY
KOIOU HOLDINGS SA; LOAN DRAWDOWN,; OOO0000000000000-0-
20/1/2012 1,000,000 Transfer Debit CUSTREF G7771312 BANK REF 9231166 00232; BENEFICIARY
KOIOU HOLDINGS SA LOAN DRAWDOWN G000000000000000-0-
23/2/2012 1,000,000 Transfer Debit CLISTREF GF771312 BANK REF 4658653 00232 BENEFICIARY
KOIOU HOLDINGS SA; LOAN DRAWDOWN 0000000000000000,0-
Total 10,320,000

14

14
Case 1:20-mc-00199-JGK-OTW Document 84-2 Filed 05/04/21 Page 16 of 30

Koidu Holdings SA Limited, incorporated in Tortola, British Virgin Islands and
licensed to conduct business in the Republic of Sierra Leone, under Mining Lease
Agreement with the Government of the Republic of Sierra Leone to mine
diamonds for 20 years, commencing from 6 September 2010.

Koidu holdings SA is a consolidated subsidiary company of Octea Mining Ltd,
which is a consolidated subsidiary company of BSGR. Accordingly, both entities
are an integral part of BSGR.

We were furnished with the audited financial statements of Octea Mining Ltd.
and Koidu holdings $A, as of December 2012, and several loan facility agreements
between BSGR and Octea Mining Ltd. and between Koidu holdings SA and Octea
Mining Ltd.

Except for, as traced on BSGR JP Morgan bank statements and General Ledgers,
we were not provided with copies of loan facility agreements between BSGR
Koidu holdings SA, and we did not identify in the financial information provided
by Nysco and BSGR and their Affiliated Entities, supporting information to allow
identification of the purpose and the nature for these traced cash transfers from
BSGR to Koidu holdings SA.

13

15
Case 1:20-mc-00199-JGK-OTW Document 84-2 Filed 05/04/21 Page 17 of 30

Initial Transfers used for operation costs and expenses - USD 15,805,073

 

Date USD
12/5/2010 300,000
14/6/2010 1,500,000
14/7/2010 250,000
10/8/2010 200,000
25/8/2010 174,232
13/9/2010 191,524
22/9/2010 120,477
27/1/2011 106,287
22/2/2011 574,770
6/4/2011 125,973
7/7/2011 121,526
27/7/2011 92,888
3/8/2011 476,160
3/8/2011 99,223
10/8/2011 109,995
7/9/2011 289,000
27/7/2011 92,888
5/10/2011 244,296
29/2/2012 159,753
BSGR Advisory 2,546,848
Services
Accountants advisors 1,108,941
Flights and travel 1,685,065
Others 5,235,257
Total | 15,805,073

Description in bank statement
BANK REF 8606960 BENEFICIARY 856 RESOURCES GUINEA

Qutgaing Wire Payment CUSTREF G7771312 BANK REF 3596921 00201;
BENEFICIARY RENSURGSHEPPARDS INVESTEMNT

Qutgaing Wire Payment CUSTREF G7771312 BANK REF 6392463 00232:
BENEFICIARY TOURE IBRAHIMA SORY Il

Qutgaing Wire Payment CUSTREF G7771312 BANK REF 8643535
BEBEFICIARY TOURE IBRAHIMA SORY Il

Qutgaing Wire Payment CUSTREF G7771312 BANK REF 9873164
BENEFICIARY B5G RESOURCES LIMITED

Qutgaing Wire Payment CUSTREF G7771312: BANK REF 3363462 00207:
BENEFICIARY NIGEL BLIRGESS LTD CHARTER EURO CLIENT:

OQutgaing Wire Payment CUSTREF G7771312 BANK REF 4257363 00207
BENEFICIARY BOWKEL DE MAREE:

Qutgaing Wire Payment 27 JAN TRF 27 JAN O7 106,286.60 12,102,964.64
CUSTREF JP8110127 001911; BANK REF 7486913 00232: 8/0 BSG
RESOURCES LIMITED: BENEFICIARY RENNER-THOMAS AND CO SIERRA
LEONE:

OQutgaing Wire Payment CUSTREF G7771312 BANK REF 962785200232
BENEFICIARY VALE BSGR LIBERIA;

Qutgaing Wire Payment CUSTREF G7771312 BANK REF 576933400207
BENEFICIARY B5G RESOURCES LIMITED

OQutgaing Wire Payment CUSTREF G7771312- BANK REF 6239284 00232-
BENEFICIARY LENDOR AND BURTON itd:

Qutgaing Wire Payment CUSTREF G7771312: BANK REF 8173811 00207:
BENEFICIARY BUPA INTERNATIONAL;

Qutgaing Wire Payment CUSTREF G7771312; BANK REF 8827986 00207:
BENEFICIARY NIGEL BLIRGESS LTD CHARTER:

Qutgaing Wire Payment CUSTREF G7771312: BANK REF 8827988

00233: BENEFICIARY LENDOR AND BURTON itd:

Qutgaing Wire Payment CUSTREF G7771312; BANK REF 9582660 00232;
BENEFICIARY REDRILZA LIMITED:

Qutgaing Wire Payment CUSTREF G7771312 BANK REF 4113673 00232:
ENEFICIARY VALE ASGR LIBERIA;

Qutgaing Wire Payment CUSTREF G7771312: BANK REF 8173811 00207:
BENEFICIARY BLIPA INTERNATIONAL;

Qutgaing Wire Payment CUSTREF G7771312 BANK REF 7239736 00207:
BENEFICIARY B5G RESOURCES LIMITED:

Qutgaing Wire Payment CUSTREF G7771312: BANK REF 5093951 00207:
BENEFICIARY ORLIGHT SA (PTY) LTD:

CUSTREF G7771312 BANK REF 6983718 00207 beneficiary BGSR
ADVISORY SERVICES [PTY) LTD

CUSTREF G7771312 BANKREF 7889683 00207 BENEFICIRY ERNEST AND
YOUNG LLP

CUSTREF G7771312 BANKREF 8607442 00232 BENEFICIARY
DIESENHAUS-UNITOURS

About 1500 traced payments

Traced payments from the Proceeds, made by BSGR, for the operations of BSGR
and Its subsidiary companies including the operations of BSGR Guinea.

16

16
Case 1:20-mc-00199-JGK-OTW Document 84-2 Filed 05/04/21 Page 18 of 30

Note 12 -

Note 15 -

Initial Transfers used for operation costs and expenses - USD 2,250,000

Traced payments from opening cash balance of BSGR as of 1 April 2010 (prior to
receiving the Proceeds), applying first in - first out basis. Payments made by
BSGR during 2010 with respect of the operations of BSGR and its subsidiary
companies operations, including the operations of BSGR Guinea.

Initial Transfers for Bateman Engineering Limited - USD 36,538,310

 

Date usd Description in bank statement
22/11/2011 3,737,151 Bonk REF 3829517 00232 beneficiary Boteman Engineering
22/11/2011 224,531 Bank REF 3829512 00207 beneficiory Bateman Projects
22/11/2011 7,483,298 Bonk REF 3824814 00204 beneficiary Boterman Engineering
22/11/2011 338,466 Bank REF 3824814 00204 beneficiory Bateman Engineering
22/11/2011 3,299,161 Bonk REF 3829521 00232 beneficiary Botemman Engineering
22/11/2011 4,359,554 Bank REF 3929510 00232 beneficiary Boteman Inc
22/11/2011 4,326,587 Bonk REF 3829514 00232 beneficiary Boteman inc
22/11/2011 4,725,737 Bank REF 3829508 00252 beneficiary Boternan Inc
22/11/2011 $,043,825 Bonk REF 3824702 00204 beneficiary Boteman NV

Total = —=—«36,538,310_

BSGR has a control over Bateman group by holding of 52% of the issued and
outstanding share capital of Bateman Engineering Ltd, and 53% of the issued and
outstanding share capital in Bateman Litwin NV its ultimate parent company, and
therefore are considered controlled consolidated subsidiary companies of BSGR.

As fully disclosed in Note 16 "OTHER FINANCIAL ASSETS" to BSGR's audited
financial statements, as of 31 December 2012, during 2011 BSGR entered into
cash settlement agreements with certain banks, whereby BSGR purchased from
each bank the rights in certain loan debts of Bateman Litwin NV and its subsidiary
companies: Bateman Engineering and Bateman Projects, in aggregated amount of
USD 69,597,000 (consist of 6 different loans), with payment schedule of 16
quarterly instalments commencing November 2013.

BSGR shareholdings in Bateman Engineering NV were disposed of during April
2012 for USD 91.7 million.

17

17
Case 1:20-mc-00199-JGK-OTW Document 84-2 Filed 05/04/21 Page 19 of 30

Note 14- Initial Transfers to Amperion Power Distribution Limited - USD 3,708,870

 

Date usD Description in bank statement
15/11/2011 2,010,070 Bonk REF 3159125 00203 beneficiory Amperion Power Distribution
24/2/2012 1,698,800 Bank REF 4794613 00232 beneficiary Amperion Power Distribution
Total S«S, 708,870

BSGR holds 38% of the issued share capital of Amperion Power Distribution
Limited

Note 16 "OTHER FINANCIAL ASSETS" to BSGR's 201? audited consolidated
financial statements address the Balance of loan in total USD 23.209 million,
granted by BSGR to Amperion Power Distribution Limited, bearing interest Of
12% per annum and repayable on December 31, 2017.

Amperion Power Distribution is an integral investee of BSGR.

For further assessment of BSGR's investment in Amperion Power Distribution
Limited, we had perform additional tracing procedures for the period
subsequent to February 2012 and noted that BSGR continued investing and
funding Amperion Power Distribution, during 2012 and 2013 by other resources
which includes the Proceeds, as demonstrated in the table below:

 

Date usD
9/7/2012 1,608,000
27/9/2012 362,121
6/11/2012 3,945,601
11/3/2013 682,360
23/4/2013 40,000
43/9/2013 154,858
16/10/2013 251,777

Except for, as traced on the BSGR JP Morgan bank statements and the General
Ledgers, and the disclosure in BSGR audited financial statements; we were
we were not provided with copies of loan facility agreements and investment
agreement in Amperion Power Distribution Limited. We did not identify in the
financial information provided by Nysco and BSGR and their Affiliated Entities
supporting information to allow identification of the purpose and the nature for
the traced cash transfers from BSGR to Amperion Power Distribution Limited.

16

18
Case 1:20-mc-00199-JGK-OTW Document 84-2 Filed 05/04/21 Page 20 of 30

Note 15 -

Note 16 -

Initial Transfers to Mozambique coal - USD 5,000,000

Date usd Description in bank statement

16/11/2010 5,000,000 Outgoing Wire Payment CUSTERF G7771312: BENEFICIARY PACIFIC INTER LINK SDN BHD

BSG Treasury Report Cash on Hand of 31/12/2010 shows USD 5 million under
BSGR cash outflow as attributed to “Mozambique coal”.

Except for, as traced on the BSGR JP Morgan bank statements and the General
Ledger, we did not identify in the financial information provided by Nysco and
BSGR and their Affiliated Entities, supporting information and service contracts
to allow identification of the purpose, scope of work and the nature for this
traced payment in the JP Morgan bank statement and the General Ledger.

Initial Transfers Octea Limited - USD 7,781,022

Date usD Description in bank statement

 

26/1/2012 30,000 =CLUSTREF G?777i312; BANK REF 2038047 00232; BENEFICIARY BSGR
DIAMONDS LTD; FUNDING TO COVER OVERDRAFT; 0OOod00O0O000000-0-

10/2/2012 44,322 CUSTREF G7r71304; BANK REF 3526985 00232; BENEFICIARY OCTEA
UMITED; FUNDING TO COVER PWC INV 1353731418,0000000000000000;0;

7/3/2012 170,000 =CUSTREF GF?¥7i312; BANK REF 5946844 00232, BENEFICIARY OCTEA
UMITED; FUNDING 0OO0000000000000,0;

14/3/2012 26,700 CUSTREF G7?71312; BANK REF 7648855 00232; BENEFICIARY OCTEA
UMITED; FUNDING 0O0C0da000000000;0;

21/3/2012 10,000 =CUSTREF G?7?71312; BANK REF 7648855 00232; BENEFICIARY OCTEA
UMITED; FUNDING 0O00000000000000;0;

28/3/2012 1,500,000 CUSTREF G??71312; BANK REF 8314629 00232; BENEFICIARY OCTEA
UMITED; SHAREHOLDER LOAN; OOODOOOOoOO0ONN0/0;

28/3/2012 6,000,000 CUSTREF 2012 221; BANK REF 8353623 00204; BENEFICIARY OCTEA LIMITED;
SHAREHOLDER LOAN; 0O0Oo000000000000-0;

Total 7,781,022

The total aggregate traced transfers from BSGR to Octea Limited is USD
16,795,022 of which transfers of USD 2,000,000, USD 3,000,000 and USD
803,397, effected during 2012, were not included and allocated applying first in
— first out method, to payments that were not performed from the Proceeds.

Octea Limited and its subsidiary companies is considered a controlled
consolidated company of BSGR and, accordingly is an integral part of BSGR.

As addressed in Note 18 "INTEREST BEARING LOANS AND BOROWINGS" to the
consolidated audited financial statements of Octea Mining Limited; during 2012
BSGR advanced USD 32,000,000 to the Octea group and paid USD 388,000 of
expenses on behalf of the Octas group.

The Octea group repaid USD 15,000,000 during 2013 to BSGR.

19

19
Case 1:20-mc-00199-JGK-OTW Document 84-2 Filed 05/04/21 Page 21 of 30

Note 17 -

Note 18 -

Except for, as traced on the BSGR JP Morgan bank statements and the General
Ledger, and the disclosure in Octea Limited consolidated audited financial
statements; we were not provided with the USD 32 million loan facility
agreement between BSGR and Octea Limited. We did not identify in the
financial information provided by Nysco and BSGR and their Affiliated Entities
further supporting information to allow identification of the purpose and the
nature for these traced cash transfers from BSGR to Octea Limited.

Initial Transfers to DB Petroleum Limited - USD 689,039

Date USD Description in bank statement

24.2012 10,805,464 CUSTREF 2012 237; BANK REF 8798415 00204; BENEFICIARY DLA PIPER MIDDLE EAST

LLP,

For the purposes of this Interim Progress Report USD 10,120,425 were excluded
when applying first in - first out method, to payments that were not performed
from the Proceeds.

BSGR holds 50% of the issued share capital of DB Petroleum Limited.

The full trace amount of 10,809,464 used by BSGR to acquire the remaining 50%
shareholdings in DB Petroleum Limited.

Note 4 "Acquisition of DB Petroleum" to BSGR 2012 consolidated audited
financial statements for 2012, address the initial investment made by BSGR in
50% of the issued share capital of DB petroleum Limited; and the acquisition by
BSGR of the remaining 50% shareholdings in DB Petroleum Limited effective 1
January 2012, for a consideration of USD 10.8 million.

Initial Transfers to Tamarit Overseas Associates Inc. - USD 5,460,000

Date uso Description in bank statement
8/4/2012 5,460,000 Outgoing Wire Poyment CUSTREF 20127 267; BANK REF 2126847 00204; BENEFICIARY

TAMARIT OVERSEAS ASSOCIATES INC,

Tamarit Overseas Associated Inc. was controlled by Mr. Eyal Hahn. Mr. Hahn
provided consulting services to Onyx Financial Services Inc. under a contract
dated May 11, 2009.

Mr. Hahn was previously employed by BSG Management Services pursuant to
an employment agreement dated 8 December 2008.

Except for, as traced on the BSGR JP Morgan bank statements and the General
Ledger, and services agreement entered on 11 May 2009 between Onyx
Financial Services Inc. and Mr. Hahn, we did not identify in the financial

20
Case 1:20-mc-00199-JGK-OTW Document 84-2 Filed 05/04/21 Page 22 of 30

information provided by Nysco and BSGR and their Affiliated Entities further
supporting information to allow identification of the purpose and the nature of
these traced cash transfer.

Analysis of transfers made by Nysco during the period May 2010 — November 2012

As discussed in Section Ill to this Interim Progress Report, we have not yet receive all
the Requested Financial Information for Nysco, BSG Capital Markets, Onyx, BSG Real
Estate, Balda Foundation, Vessna Foundation, that is required for carrying out a full
scope tracing examination per the court order.

For the purposes of this Interim Progress Repot, we carried out on the information that
was provided to us, an alternative analysis which consisted of: analytical, testing and
CAAT procedures on key words and their interpretations.

This preliminarily analysis of transfers from Nysco, to BSGR Capital Markets, BSG Real
Estate, and Balda Foundation, provides a limited view of Intermediate Transfers made
by Nysco during the period May 2010 — November 2012; further detailed examination
and tracing exercise will be required following receipt of the Requested Financial
Information. Therefore, at this stage the analysis is a preliminary and not a final.

The following are the preliminarily results of the analysis performed on transfers from
Nysco during the period May 2010 — November 2012:

 

 

 

2010 2011 2012 Total

USD uSsD usD USD
Cash balance - May 1, 2010 7,062,445 7,062,445.
Inflow cash - receive from BSGR 371,500,717 371,500,717
Total Cash 378,563,162 “378,563,162
Balda Foundation (1) 10,225,000 54,300,000 23,045,614 47,570,614
BSG Management Services Limited 1,335,428 1,335,428
Vessna Foundation 375,000 650,000 356,381 1,381,381
V5 Holdings Ltd. 25,000 958,191 983,191
FMP Global Corp 500,000 500,000
BSG Capital Markets (2) 175,100,717 175,100,717
Chestergate Investments Corporation 17,575,000 6,515,000 10,143,160 34,233,160
ONYX Financial Advisors Ltd 5,657,000 10,548,000 5,665,765 22,070,765
Windpoint Overseas 25,300,000 2,980,800 28,200,800
BSG Real Estate 12,305,995 14,797,111 27,103,106
Total 235,772,145 87,824,795 54,966,272 378,563,162

21

21
Case 1:20-mc-00199-JGK-OTW Document 84-2 Filed 05/04/21 Page 23 of 30

(1) The results of the alternative procedures performed on the financial information
provided to us, give a preliminarily view that USD 87,570,614 transfers to form
Nysco to Balda, consist of USD 55,910,614 aggregated payments made by Nysco
on behalf of Balda Foundation, and USD 31,660,000 of payments by Nysco during
2010-2012 to Mr. Benjamin Steinmetz.

(2) The results of the alternative procedures performed on the financial information
provided to us, give a preliminarily view that during 2013 BSG Real Estate
received from BSG Capital Markets USD 147,456,608, of which USD 28,044,467,
have been identified as payments from the Proceeds.

Based upon the limited available Financial Information received, we are unable, at this
stage to complete the tracing procedure per the court order, nor to report on any
further findings or conclusions at this stage.

Copies of bank statements and other records which evidence details of the transfer of
the Proceeds by Nysco, is attached in Appendin B.

Copies of bank statements and other records which evidence what happened to
Proceeds paid to Capital Markets, is attached Appendix C.

We anticipate it will take a further 8 weeks to complete the tracing exercise following
receipt of the Requested Financial Information.

STATEMENT OF LIMITATIONS

In the course of our investigation, we have relied upon financial, quantitative and
qualitative information obtained from representatives of Nysco and BSGR and their
Affiliated Entities. Our interim conclusions are dependent upon such information being
complete and accurate in all material respects and we do not accept responsibility for
the accuracy, authenticity and completeness of such information provided to us. We
have not audited such information, and accordingly, do not express an opinion or any
other form of assurance thereon. However, we have performed certain procedures to
assess its reasonableness.

As explained above, we have not received a significant portion of the Requested
Financial Information for BSGR. We were unable perform full tracing procedures on
certain identified Initial Transfers by BSGR and therefore, the results provided for Initial
Transfers from BSGR’s JP Morgan bank account and our conclusions will be subject to
further examination upon receiving the Requested Financial Information.

22

22
Case 1:20-mc-00199-JGK-OTW Document 84-2 Filed 05/04/21 Page 24 of 30

For the purpose of this Interim Progress Report, we carried out the following
alternative procedures on the Financial Information that was provided to us: analytical,
testing and CAAT procedures on key words and their interpretations. The analysis of
transfers from Nysco, BSG Capital Markets, BSG Real Estate and Balda Foundation as
discussed in Section Ill to this Interim Progress Report, is subject to further tracing and
examination procedures upon receiving the Requested Financial Information and
therefore it is preliminary and subject to changes.

The work we carried out is not an audit in accordance with Generally Accepted Auditing
Standards. Furthermore, our work was not directed to determine whether the audit
performed by auditors engaged by Nysco and/or BSGR Resources Limited and their
Affiliated Entities, was done in accordance with Generally Accepted Auditing Standards.
We were not engaged to, nor did not perform an audit, the objective of which would be
the expression of an opinion on financial statements. Accordingly, we do not express
such an opinion.

Our work, insofar as it relates to legal proceeding against Nysco filed with the Court in
London, is not designated to qualify with USA standards and does not intend to
investigate legal proceedings against Nysco and BSGR and their Affiliated entities, their
officers and/or advisors and/or employees, held or which might be held in the USA and
other jurisdictions; and any violations of the U.S. Foreign Corrupt Practices Act and the
U.S. obstruction of justice statutes.

The sufficiency of the procedures performed is solely the responsibility of the specified
user of the report. Consequently, we make no representation regarding the sufficiency
of the procedures described either for the purpose for which this report has been
requested or for any other purpose. Had we performed additional procedures; other
matters might have come to our attention that would have been reported to you.

This Interim Progress Report is prepared solely for the use by Nysco, for the purposes
stated herein, and should not be relied upon for any other purpose. Unless required by
law it shall not be provided to any third party without our prior written consent. In no
event, regardless of whether consent has been provided, shall we assume any
responsibility to any third party to which the report is disclosed or otherwise made
available.

Shaicr(It)

Crowe (Israel)

2a

23
Case 1:20-mc-00199-JGK-OTW Document 84-2 Filed 05/04/21 Page 25 of 30

ve

 

 

 

 

 

 

 

 

 

 

“SJUBWaaIAe
does WIELD
“oosAN Ag AQuevend BIGeIIEAe JOU sJUsWa]e1S
SOUEWWJOLad UIELa PTOZ JE PUE ETOZ/ZT-6
‘Tawulars uwelusg S/GePIEAe JOU
JA) pue uonepunoy
Epjed ‘salyque payeyye ELO¢/TT
OoSAN YUM SjuaWwasIde 8T0¢/ZL-T €T07¢/8-T
SJaAas SJUSWUDISSE £T0¢/¢T-1 el0¢/eT-T
Ljvonsunjuou | = gap pue sjuawiaaude alqeyieny TLOZ/2T'L'¥
WOd Pango UeO| UELa9 9t0z/tl-+ Sunsixe oro7/£'s
3g 0} payinbas ‘SS UNUIA) S10133I1g Loy Aygeqoid aie Asay ‘UBBIOW
51 UONBWIOJUI jo pueog UIELS2 Ajuo ao1ape quawaAed PSPEIIPU! Se SAaMoOH df Wouy sJuaWway}eys uoelods07}
JEUOHIppe TB/GEIIEAY BIGEIIBAR JOU aGeyIEAe "SIQEIEAE 124 JON YUeg a[geIIEAe quaWaeuRYy osAKy
SIUSWasISe SES
pue wuawAoidwa
UORNPWJOJUI UJEYSd ajgeyjiene
aAey ABW | JUaWesIZe UO] UIELSO
JoyeqsIUIUpY HOSE ‘BIGeeAY | STOZ-OTOZ aIqelleAy a|ge}ene you 9TOZ-O1OE a/geleAy ETOZ-OTOZ aqelieny yoSd
sa]0N (sJusWwesIde UEO| SUSaWaeS sJapio wuewAed Jaape] jeJauan S]UsWayeys YUE Agnuy Aay
PUP sas ‘SPeqUOD jepueuly
‘SaO1OAUI) S}UBWUAEd 104
s}UuSUNIOp Supoddns

 

[POS 5S AU A

AB4000/ € E6+ *F4
OOEBESL € CZ6+ UIE
jeeUs| “GQENGES ues jewey
15 JBAS [30H BOqy ZL

02 F SQUy Wd FIPEAQ

peAlazey UONeWOYU| JeIUeUIY - Y XIpueddy

aMOI)

 
Case 1:20-mc-00199-JGK-OTW Document 84-2 Filed 05/04/21 Page 26 of 30

Sc

 

 

 

 

ELOT ZT TE
ETOC'S'0E
TLOZ ZT'TE
TLOZ'S'0E
OLOZ'ZT'TE
SuaAlas OTOZ'S'0E
J) uoRSunyuoU 6007 'ZT'TE Stog/et
WO) panaliyed 6002°9'0E stoz/oT-9
ag 0} powinba “ssuneaW [OUND SWUSWJeys WNVOdA
5] UONPWIOJUI UONEpPUNoY Jo SayNUIW JEISUBUL) payIpNeun Sa /qeyIeae UDIJEpUNo, Bussa/,
JEUOIIpPpe SIQePeAy | Pasuspuod ajqeylene S/GeIEAe JOU A/Ge|IEAe jou
ZI/eL/TE
Jags BIUE/eg
ETO¢/eL/Te
ET
02/9/0€TT0Z/Z0/TE
“o0shN 0} Troz/9/0€
AQuewend ssueuuopad OTOzZ/ZT/TE
SJanuas “SJuaWaaae oToz/a/oE
LI) vonsunguou UEO] WeLE2 600z/ZT/TE
WOl) paneled B|GEPene “ssuneaw 6007/9/0€ oToz/z
aq 0} payinbay |HUNOD UOHepuNno) Oy SJUBWAIEYS cilo¢/zt
5] UONPWIOJUI jo SayNUIW WEYAD /EINUEUL) Paypneun sTo¢/o1T-9
JEUVORIppe GEENA | PasuepuoD a/qejleae BIQeIEAE you A/GeIIEAE you ANVEdA Se ]IBAe UOWEpUNO Epjed
6T0¢/zT-T
BT0¢/eT-T
éT0e/eT-T
oToc/e1-v
da pue § ‘ong
“s]UdWaaIde qUED dA WOU SJUSWEeys

 

JUALUISAAUI WIELD

 

 

 

 

YUE a/qeyIEAe

 

 

 
Case 1:20-mc-00199-JGK-OTW Document 84-2 Filed 05/04/21 Page 27 of 30

9¢

 

SJalas
J) uonDUTyUOU
WOU) panaLyel
aq 0} payinbay
51 UONPWJOJUI

JEuonIppe

“S]UaWaase
JWAWISaAU!

pur UBC] WES)
ra)GeiIEAe

‘WOSd pue oosAN YIM
WaWasIde JUaWapyes
Ta) GRIIEAe

“Saunaow
SOPs Jo pPueog
Jo SayNUIW UIELEO
Ta/QeIIEAe

6TOZ-9TOZ 0) Jad pay
SUONIESUB) JEUILUOU
Ta) QelIEAe

“£TOZ/E/TE

pue 9T0zZ/OT/TE
‘9TO¢/9/0€

“JO SP YUNOIIe
quaWeseueW

-O/GE IEA

"B1L0c pue

£10e ‘TOE “STOZ
JO) SJUBWB]EyS
/PISUBUL pasuapucd
PayPNeun ajqepyene
‘OT0z

JO} JUNOIDE 550]
PUE Wold pue jaays
ZOUE|eg pasuapuos
pelpneun

JEWIAqUI ajqepyrene

BIGEPIEAE JOU

SIOZ PUE PLOT a|qepene

{£TO¢-ETOCeSSIN§ WpelD
a/qejeny

ELOz — TT0z
SJUSWISo AU]

Surjueg ayeaud g [|e
UEDIOW dif

:a/QePIEAe

#TOZ-TTOz YouA ILE
:3/QEIIEAe

610g - 010g suoday
JUSWSSAU| PUP Sjassy
la/GeIEAe

610¢/ZT-Pl0¢/T
‘Junosse gyWd
6l0¢/Z1-rl0¢/T
"Junoooe dao
€T0¢/TI-OL0¢/T
UNOISe WY [Je
yUeg WHIVS
Ta/GeEIEAR

€1T0c/ZT
€T0¢/TT-O10¢/T
UNOIIe fF [JAD
yueg VHdVS
ia/QeIEAy

SSE jeydep

 

 

 

 

cTOE'S"0E
PIO eT TE
FLOe'S'0E

 

 

 

 

 

 
Case 1:20-mc-00199-JGK-OTW Document 84-2 Filed 05/04/21 Page 28 of 30

Zé

 

 

 

SJofles
J) uoqsuTnyUuOU 6007 JO} UONNIysul
WOJ) BASU ETO? - S00e quawAed ajqejlene
ag 0} pauinbas susWa}e}s zr0z/9
5] UONPWJOJUI JEIUEUL paypneun “8002/9 10) Soy Aed ETOZ- SOOZ | ZTOe PUE TTOZ ‘OTOE “104 poy]
jJEUOnIppe S/GeIEAR JOU | PasuepUucD a[qeyene PUP SoIOAUI a/QGe[IEAe S/GePEAE | SJUSWAIE]S Ald! a|geyeay seasJaAQ JUIOd PUI,
Sods
J) vonsunguou 6LOZ - ST0e 404 Oz0z
WOJ} aAsLyes SOUP|e JIE} a|Qeyleny pue eLOz/TT -ZT02/6
aq 0} peuinbes "6L0d/Z1/TE-910e/9/0€ Joy syuno2e OED
S| UOMEWIOJUI AUIPSI] UOQIESUEIY pue oun] “Ssn Widf Woy S]UBLUYSSAU|
JEUOTIppe a/Ge}IEAe }OU BIGeIIEAR yOu B/GeJIEAe yOu Jase] JEUIWOU aygeyene | juswaye}s Ajo ajgepene ayedia}sayD
ELOC/TT'6'O'E'T
suaruas ETOz/S-T 2T0c/ztOT'6'9'G'€'Z
J) uonsunguou clog/eL/Te TLog/zt'e'z
WIOJ) BABLISI Oy SYUBWAIEYS 810-010 wo} JunoIe ony poyuwry
aq 0} pasinbas JEDUEUY pasuapuod Joy sodas jewayul pue ssn Wadi S8uIpjoy SaUIp[OH saladoig
5] UONPWIOJUI payipneun SJUSWWBAOLU YUEG eludy po sjusWwyessy YQuOW aay - AyEW0y
JEUORIpPpe B/GEEAE JOU | PasuUBpUOD aqeyene “aIQeIEAe A/GeIIEAE you yueg Ajuo ajqeylene aye}sy [Poy

 

 

 

 

 

 

 

#00¢ - £00¢
SUBWAYS ¥ []2D

pue suoday uonnaaxa
4UEg MID

Ta Qe IEAY

#00¢- £00
suoday uonnsaxg San
‘ae EAE

 

 

 
Case 1:20-mc-00199-JGK-OTW Document 84-2 Filed 05/04/21 Page 29 of 30

8

 

 

Glanlas
1, uonouNuOU
WOW pansies PTOZ/t-T [G17 s8oIuas
aq oj pasinbas TIOz pue g00z 104 pue pLoz-600z juawadeuew sg |
S| UONEWJOJUI SJUaWAe]S |PISUEULY “sJuaWa}e]s pi (un)
jeuomppe ajqepene jou | paypneun ajgepene a[gepene jou ELOZ-G00Z a[qepiene 4Ueq Ndf ajgetene | suosiapy jenueuly xAuQ
Slanles otog/zT
| uonouNyuOU -600¢/Z1 Sunueg

WOl) panalija
aq 0} pasinbas
51 UONEWIOJUI

cl0e - O10
SJUBWAIE]S |BINUEUY

@JEAUd DASH a/ge|IEAe
ETO¢/8
-B007/8 Suawaye}s

Aa (Spuepoujan)

 

 

 

 

 

 

 

 

 

 

|EuoIppe AIQEIIEAe JOU | PalIPNeun a|geylene BIGeWIEAE Jou B/GEIIEAE Jou qUE INdf ageyeny | suosiapy jenueuly xAuQ
Siaflds
J) voqounjuou
WO) PaAsLyed
aq 0} peuinbas Zz - OTOZ
5] UONPWIOJUI SJUBLUBJEYS |PINUEUIY ETOd PUF CTO
Jeuolppe A[QEIIEAe 1OU | PaYIPNeun a[geplene BIGEWIEAE Jou AGETIEAe Jou ‘OTOZ ‘6002 <a/qelIEAy Tus Ajey xAUQ
Sous
J) uoqounyuou
WOOL) PaAeLyed
aq 0} pauinbes zT0z - OTOZ
5] UONEWJOJUI SJUBLUSIEYS |PISUELIY pTOc/v'e'z pue ETOZ/ZT WS
JEVORIpPpe S/QepIeAe Ou PeUpPNe a/qepleae BIQeIEAe yOu A/GeIIEAR you Joy Auo ajqeyeay | suosiapy j|Ppueuy xAUG
Safes
J) uonsunyuoU ETOZ-6007 YUEGPEN
WOOL) PaAeLet WOU) SJUBWAEYS
aq 0} payinbas zl0z - OTOZ YUE a/qejleAe [an
S| UONPWIOJUI SJUBWAYE}S |PISUEUIY TlOz/ZT J0y quswayeys | (Ald) saomuas AlosiApy
JEUONIppe a[GeIIEAe JOU payIPNe a|geylene aIgeyIeAe you aIGePeAe you | YUeGDIISIANI ageyene | Osa] e2uyy ynos xAUQ

 

 
Case 1:20-mc-00199-JGK-OTW Document 84-2 Filed 05/04/21 Page 30 of 30

6¢

 

 

 

suarues
L| uonsunyuou ETO¢/L'9'E
WOl) panaLiyal c10c/2T's'2'S'v'E
aq 0} payinbes Tit
S| UOMEWJOJUI OJ
jEuonppe SIGE|IEAE 10U BIGeIIEAE JOU SIGEHIEAE JOU ajgepene you | syuawajeys Wf aiqeleny ‘P31 SSUIPIOH SA
eTO¢/ZT
~ET0Z/T Suawayers
suarues 4UEQ INdI a|ge[lene
Jj) uOQouNyUOU C10zc/ZT-# 104
WOd) paAgLyal SUISSIW SJUBWAIEYS JOY
aq 0] pauinbas ydaoxe E1OZ/E -OTOE/T
SI UOMEWJOJUI :squaWa]E]s
JBuoMppe a|GEEAe JOU B/GeEIIEAe Jou B|GeWeAe Jou @/GeTIEAe you YUEG DESH aIqeleny eaauay xAUQ

 

 

 

 

 

 

 

 
